FILED
                             NOT FOR PUBLICATION                             JUL 19 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZUHEIR Y. ALKOUR,                                 No. 07-74214

               Petitioner,                        Agency No. A095-668-117

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Zuheir Y. Alkour, a native and citizen of Syria, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008), we deny the

petition for review.

      The agency did not abuse its discretion in denying Alkour’s motion to

reopen because the evidence he submitted was insufficient to establish

“exceptional circumstances.” See Celis-Castellano v. Ashcroft, 298 F.3d 888,

891-92 (9th Cir. 2002). Accordingly, Alkour’s due process claim fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to prevail

on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74214